DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s amendment filed November 10, 2020.  Claims 1,3-9 are pending.  Claim 2 was canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 
Claims 1,3-7 are rejected under 35 U.S.C. 103 as being unpatentable over van der Meulen (8,870,514) taken with Tadashi (KR-20100028479) and Olgado (2011/0097518).
   Re-claim 1:  Van der Meulen teaches  (at Figs 1,14,28,34A; Figs 1-45; col 5, line 36 to col 18) a manufacturing device for a light emitting element, the manufacturing device comprising: a main transporting route (Figs 1,28; e.g. horizontal direction) extending in a first direction, the main transporting route including first and second transfer devices 104 (Figs 1 and 28; col 5, line 36 to col 7; col 15, line 7-16; Figs 27-28) connected to each other through a first transporting chamber 110 (Figs 1,28,34A); a sub-transporting route extending in a second direction (Figs 1,28,34,14 for vertical direction) intersecting the first direction, the sub-transporting route including a second transporting chamber (110 in Figs 1,28,34A,14; and wherein the process module 108 as shown in Fig 1 comprises a plurality of sub-chambers and buffer modules 110 therein; Figs 14,6-14,34A; col 6, line 12 to col 11, line 23) connected to the first or second transfer device 104, and a delivery chamber (e.g. 1408 in Fig 14; 6-14,34A,)  connected to the second transporting chamber; and a plurality of treatment chambers (e.g. 1402 
Re-claim 1: Van der Meulen lacks having a treatment chamber configured to hold the substrate surface in a direction intersecting the horizontal plane (e.g. in vertical plane).
However, Tadashi teaches (at Figs 1-3,7; page 4 to page 8) the manufacturing device for a light emitting element, wherein the main transporting route 2a-d is configured to hold a substrate 6 so that a surface thereof is parallel to a horizontal plane, and wherein one of the plurality of the treatment chambers 1bu is configured to hold the substrate 6 so that the surface is in a direction intersecting the horizontal plane (e.g. vertical plane as shown in Fig 3), wherein an arm for transporting the substrate has a rotation axis for rotating the substrate between a state where the surface is parallel to the horizontal plane and a state where the surface is in the 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the manufacturing device of van der Meulen by configuring one of the plurality of  the treatment chambers to hole the substrate so that the surface is in a direction (e.g. vertical direction) intersecting the horizontal plane, as taught by Olgado and Tadashi.  This is because of the desirability to prevent bending of the large substrate by configuring to hold the substrate in vertical plane during deposition of the light emitting material,  thereby improving the reliability of the light emitting element. 

Re-claim 4, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the manufacturing device of van der Meulen by configuring wherein each of the first transfer device and the second transfer device comprises a first port (e.g. 114 in Figs 1; Figs 28,34A,14) to which the first transporting chamber is connected, a second port (e.g. another 114 port)  connectable to the second transporting chamber, and a third port to which a buffer for storing the substrate is connected, and the delivery chamber has a fourth port to which the second .

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over van der Meulen (8,870,514) taken with Tadashi (KR-20100028479) and Olgado (2011/0097518), as applied to claims 1,3-7, and further of Mori (2002/0187265), Koenig (2009/0226610)
Van der Meulen Tadashi and Olgado teach the manufacturing device for a light emitting element, the manufacturing device, as applied to claims 1,3-7 above, and fully repeated herein; wherein Re-claims 8-9: Van der Meulen already teaches the manufacturing device comprising the   plurality of treatment chambers, wherein one of the treatment chambers is configured for depositing a material on the substrate; and wherein another one of the plurality of treatment chambers is configured to deposit another material on the substrate.
Re-claims 8-9: Van der Meulen does not mention one chamber to deposit a first organic layer on the substrate of the light emitting element, and the another chamber to deposit a second organic layer as an electron transporting layer to cover the first organic layer as an emission layer.
However, Mori teaches (at Figs 3-4, para 52-60, para 140) a manufacturing device (Fig 4) for light emitting element, wherein the manufacturing device comprising the plurality of treatment chambers, wherein one of the treatment chambers (para 140) is configured for depositing a material on the substrate; and wherein another one of the plurality of treatment chambers (para 140) is configured to deposit another material on the substrate, wherein the light emitting element comprising a first organic layer as an emission layer on the substrate of the light emitting element, and the another chamber to deposit a second organic layer as an electron transporting layer.  Koenig teaches (at Figs 4,1-5; para 91-98) a manufacturing device for light emitting element, wherein the manufacturing device comprising the plurality of treatment chambers, wherein one of the treatment chambers (para 91-95) is configured for depositing a material on the substrate; and wherein another one of the plurality of treatment chambers (para 91-95) is configured to deposit another material on the substrate, wherein the light emitting element comprising a first organic layer as an emission layer on the substrate of the light emitting element, and the another chamber to deposit a second organic layer as an electron 
 Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the manufacturing device of van der Meulen by employing one chamber to deposit a first organic layer on the substrate of the light emitting element, and the another chamber to deposit a second organic layer as an electron transporting layer to cover the first organic layer as an emission layer, as taught by Mori, Koenig and Tadashi, and as well known in the art for the light emitting device.  This is because of the desirability to employ the manufacturing device to form the light emitting device for used in industry.

Response to Amendment  
Applicant's Amendment filed November 10, 2020 and remarks thereof with respect to claims 1,3-9 have been considered but are moot in view of the new ground(s) of rejection
Applicant’s remarks filed November 10, 2020 are considered and found unconvincing.
Van der Meulen discloses s a plurality of treatment chambers (e.g. 1402 in Fig 14; Figs 6-14,34A)  connected to the delivery chamber, wherein the main transporting route is configured to hold a substrate 102 so that a surface thereof is parallel to a horizontal plane, one of the plurality of treatment chambers (e.g. 1402 in Fig 14; Figs 1-14,28; 31008 in Figs 45,22,34A-45; col 12, line 60 to col 13) is configured to hold the substrate so that the surface is in a direction intersecting the horizontal plane, another one of the plurality of treatment chambers is configured to hold the substrate (e.g. 102,204,304, 31008) so that the surface is parallel to the horizontal plane (as shown in Figs 1,6,7,8,22,45 for horizontal plane of transferring the substrate), and the delivery chamber (e.g. 1408 in Fig 14; 6-14,22,34A,45) comprises a transfer arm (Figs 22,1,6,7,8,9; col 12, line 60 to col 13; col 5 to col 9) configured to rotate the substrate from a state where the surface of the substrate is parallel to the horizontal plane to another state where the surface of the substrate (wafer 31008 from horizontal plane to a vertical plane as shown Fig 22, col 13, lines 19-46) is in the direction intersecting the horizontal plane.     
In the combination of references, Tadashi teaches (at Figs 1-3,7; page 4 to page 8) the manufacturing device, wherein one of the plurality of the treatment chambers 1bu is configured to hold the substrate 6 so that the surface is in a direction intersecting the horizontal plane (e.g. wherein another one of the plurality of treatment chambers 1au-1dd is configured to hold the substrate 6 so that the surface is parallel to the horizontal plane (as shown in Figs 1,2), and the delivery chamber comprises a transfer arm (Fig 3 for arm 5/51/52) configured to rotate the substrate 6 from a state where the surface of the substrate is parallel to the horizontal plane to another state where the surface of the substrate 6 is in the direction intersecting the horizontal plane.

	Accordingly, the rejections are maintained.

*******************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
 /MICHAEL M TRINH/ Primary Examiner, Art Unit 2822